292 S.W.3d 608 (2009)
STATE of Missouri, Respondent,
v.
Kareem MUHAMMAD, Appellant.
No. ED 91654.
Missouri Court of Appeals, Eastern District, Division Four.
September 22, 2009.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Kareem Muhammad (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of two counts of first degree child molestation, Section 566.067 RSMo (2000). Appellant was sentenced to seven years' imprisonment on each count, to run concurrently. In his sole point on appeal, Appellant challenges the sufficiency of the evidence to sustain one of his convictions.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).